Title: From George Washington to William Thornton, 15 February 1799
From: Washington, George
To: Thornton, William

 

Dear Sir,
Mount Vernon 15th Feby 1799

I have received your letter of the 12th instant, with Mr Blagdens estimate of the Glass required for my Houses in the Federal City, and shall take measures for providing it in time.
Presuming that Mr Blagdin is apprised of there being a check on the Bank of Alexandria, subject to his call, the neglect is his, if he does not do it. He shall not want the means necessary to push on my buildings on the one hand, and on the other, I hope his demands will not be greater than those wants.
I have not, as yet, had recourse to either Bank for a loan, but have no doubt of this being the case soon; when I shall not forget what you have said respecting the proper mode to obtain it. For your good wishes I thank you, and with Compliments remain, Dr Sir—Your most Obedt Hble Servt

Go: Washington

